DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted April 6, 2021.  Claims 1, 9, and 22 are amended.  Claims 5, 11, 13, 16 – 20, and 24 were previously cancelled. Claims 1 – 4, 6 – 10, 12, 14 – 15, 21 – 23, and 25 – 27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The rejections of claims 1 – 4, 6 – 10, 12, 14 – 15, and 21 – 27 under 35 USC § 103 are withdrawn by the Examiner based on the amendments made by the Applicant to the claims.  The 35 USC § 103 rejections have been withdrawn because the amended claims overcome the prior art, particularly “the data including a patient alert and a plurality of contacts that is populated based on the patient alert” in combination with the other claimed features and elements.  The examiner would rely on a combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).


Allowable Subject Matter
Claims 1 – 4, 6 – 10, 12, 14 – 15, and 21 – 27 are allowed.  The following is an Examiner’s statement of reasons for allowance:  
The Applicant’s arguments filed in the amendment submitted April 6, 2021, with respect to claims 1 – 4, 6 – 10, 12, 14 – 15, and 21 – 27, have been fully considered and are at least partially persuasive in view of the submitted amendment.  In particular, the arguments that were found to be persuasive include claims 1, 9, and 22 is amended to recite “the data including a patient alert and a plurality of contacts that is populated based on the patient alert”, which in combination with the other claimed features and elements overcome the closest prior art of record; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. The rejection of the amended claims would require an unreasonable combination of the available prior art. Thus, the cited prior art fails to address the limitations in the claimed combination in independent claims 1, and for at least this reason, the 35 U.S.C. 103 rejections are withdrawn.   

All claims dependent thereon, namely claims 2 – 4, 6 – 8, 10, 12, 14 – 15, 21, 23 – 27, are hereby indicated as being allowed for at least the same rationale as applied to claims 1, 9, and 22 above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KRISTINE K RAPILLO/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626